This case presents the same issues as the case of Mrs. Marie S. Bussey v. Wise-Miller (La Sup., No. 30905) 133 So. 443.1 The only difference of any consequence whatever is that, in this case, judgment was rendered on the face of the pleadings, in favor of plaintiff, on a motion for judgment thereon. The pleadings show that Miss Barilleaux had not acquired title to the property at the time suit was filed, as did the evidence received in No. 30905.
Therefore, for the reasons assigned in that case, the judgment appealed from is set aside, and the case is remanded to be proceeded with not inconsistently with the views therein expressed; the costs of appeal to be paid by plaintiff, the costs of the lower court to abide the final decision of the case.
1 Ante, p. 198.